          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

JACKIE JUNIOR LIGE,

      Petitioner,

v.                                         Case No. 3:20cv037-LC/CAS

DEPARTMENT OF CORRECTIONS,

      Respondent.
                      /

                                   ORDER

      This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge dated January 14, 2020 (ECF No. 3), that the

petition for writ of habeas corpus (ECF No. 1), filed pursuant to 28 U.S.C.

§ 2254, be dismissed as an unauthorized successive petition. The parties

have been furnished a copy of the Report and Recommendation and have

been afforded an opportunity to file objections pursuant 28 U.S.C.

§ 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have

determined that it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation (ECF No. 3) is adopted and

incorporated by reference in this order.

      2. The Clerk shall enter judgment stating, “The petition for writ of
                                                               Page 2 of 2

habeas corpus (ECF No. 1) is DISMISSED. Any certificate of appealability

is DENIED and leave to appeal in forma pauperis is also DENIED.”

     3. The Clerk shall close the file.

     DONE AND ORDERED on this 11th day of February, 2020.


                       s/L.A. Collier
                       LACEY A. COLLIER
                       UNITED STATES SENIOR DISTRICT JUDGE




Case No. 3:20cv037-LC/CAS
